Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Pursuant to the preliminary amendment dated 4/10/2020, claims 2, 9, 10, 20-22, 25, 26 and 28-30 are cancelled, claims 1, 3-8, 11-19, 23, 24 and 27 are amended and claim 31 are newly added.
Claims 1, 3-8, 11-19, 23, 24, 27 and 31 are pending in the instant application and are examined on the merits herein.
	Priority
This application is a National Stage Application of PCT/CN2017/081796, filed on 4/25/2017.  The instant application claims foreign priority to CN 201610264221.9 and CN 201710272309.X, filed on 4/25/2016 an 4/24/2017, respectively. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been filed in the instant application on 4/9/2020. However, it is noted that the certified copies of the foreign priority documents are not accompanied by an English translation and statement of translation accuracy, thus foreign priority has not been perfected. (see MPEP 2152.01 and 37 CFR 1.55) Until such time as an English translation of the foreign priority document is made of record the effective filing date of the instant application is considered to be 4/25/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




Claims 1, 3-8, 11-19, 23, 24, 27 and 31 are rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1, 3-8 and 11-17, recite methods for treating various conditions “using” low-molecular-weight HA, also independent claims 1 and 17 recite methods for preparing drugs “using” low-molecular-weight HA. However, since the claims do not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  The vague recitation of “using” is insufficient to delineate an active step, thus the instant claims are interpreted as “use” claims. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
Independent claims 1 and 17 are further indefinite because they recite both a method of treatment and a method of production. Again since there are no active steps to properly define the structure of the claim, it is unclear which type of method is actually being claimed. 
Claims 18, 19, 23, 24, 27 and 31 are indefinite by depending from an indefinite claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 11-18 and 31 are rejected under 35 U.S.C. 101. Independent claims 1, 3-8 and 11-17, recite methods for treating various conditions “using” low-molecular-weight HA, also independent claims 1 and 17 recite methods for preparing drugs “using” low-molecular-weight HA. The vague recitation of “using” is insufficient to delineate an active step, thus the instant claims are interpreted as “use” claims. Thus, the rejected claims are not patent eligible because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623